Citation Nr: 1234277	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 14, 2005, for the award of service connection for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's right (major) elbow degenerative joint disease.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, granted service connection right (major) elbow degenerative joint disease; assigned a 20 percent evaluation for that disability; granted service connection for right knee chondromalacia; assigned a 10 percent evaluation for that disability; and effectuated the awards as October 12, 2004.  In April 2006, the RO tacitly reopened the Veteran's claim of entitlement to service connection for PTSD; granted the claim on the merits; assigned a 50 percent evaluation for that disability; and effectuated the award as of February 14, 2005.  In April 2008, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU) and effectuated the award as of September 1, 2007.  In March 2011, the Board remanded the Veteran's appeal to the RO for additional action.   

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected PTSD, right elbow degenerative joint disease, and right knee chondromalacia.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD; an initial evaluation in excess of 20 percent for his right (major) elbow degenerative joint disease; and an initial evaluation in excess of 10 percent for his right knee chondromalacia.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of the evaluation of both the Veteran's right elbow degenerative joint disease and his right knee chondromalacia are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

An undated written statement from the Veteran received in September 2011 may be reasonably construed as an informal application to reopen his claims of entitlement to service connection for right shoulder degenerative joint disease, bilateral hearing loss disability, and tinnitus and informal claims of entitlement to service connection for erectile dysfunction, an increased evaluation for his mechanical low back pain with chronic strain, and special monthly compensation based on the loss of use of a creative organ, though this is not clear.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They referred to the RO for appropriate action, if needed  

In this regard, in light of the TDIU finding, the Veteran, in consultation with his representative, may wish to withdraw all claims (in writing).  In any event, the claims cited above are not before the Board at this time. 


FINDINGS OF FACT

1.  In May 2003, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse decision and his appellate rights on May 30, 2003.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The Veteran's PTSD originated during active service.  

3.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by the RO on February 14, 2005.  

4.  The Veteran's PTSD alone has been shown to be productive of nightmares and intrusive thoughts of his wife's rape, depression, anxiety, suicidal thoughts, homicidal thoughts directed toward his wife's assailant, and Global Assessment of Functioning (GAF) scores between 40 and 60.  VA vocational rehabilitation services have been found to be infeasible due to both the Veteran's service-connected PTSD and physical disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 2005, for the award of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.326(a), 3.400 (2011).  

2.  The criteria for a 70 percent evaluation for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historical Review

In July 2002, the Veteran submitted a claim of entitlement to service connection for PTSD secondary to the rape of his wife during his period of active service.  In May 2003, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse decision and his appellate rights on May 30, 2003.  The Veteran did not submit a NOD with the decision.  No relevant documentation was submitted or constructively in VA's possession during the year following the date of written notice of the adverse decision sent to the Veteran.  

In February 2005, the Veteran submitted an application to reopen his claim of entitlement to service connection for PTSD.  The Veteran's claim was received by the RO on February 14, 2005.  The report of a January 2006 VA examination for compensation purposes states that the Veteran was diagnosed with moderately severe chronic PTSD and chronic major depressive disorder secondary to the rape of his wife during his period of active service.  A GAF score of 50 was advanced.  In April 2006, the RO tacitly reopened the Veteran's claim of entitlement to service connection for PTSD; granted the claim on the merits; assigned a 50 percent evaluation for that disability; and effectuated the award as of February 14, 2005, the date of receipt of the Veteran's application to reopen his claim.  In April 2008, the RO granted a TDIU and effectuated the award as of September 1, 2007.  

Effective Date

The Veteran asserts that the effective date for the award of service connection for PTSD should be either the date of the rape of his wife or the date of his discharge from active service given the severity of the inservice stressor underlying his chronic PTSD diagnosis and the Army's failure to properly handle the assault.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  Title 38 of the Code of Federal Regulations (2011) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).  

The pertinent provisions of 38 C.F.R. § 3.400 (2011) direct that:

  (q)  New and material evidence (§ 3.156) other than service department records.  (1) Received within appeal period or prior to appellate decision.  The effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104 and 20.1304(b)(1) of this chapter.  (2)  Received after final disallowance.  Date of receipt of new claim or date entitlement arose, whichever is later.  

The provisions of 38 C.F.R. § 3.156 (2011) clarify, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that: 

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Initially, the Board finds that no additional relevant documentation pertaining to the Veteran's psychiatric disability was either submitted or constructively in VA's possession during the year following the date of written notice to the Veteran of the adverse.  Therefore, the appropriate effective date for the award of service connection for PTSD based upon the receipt of new and material evidence is the date of receipt of the Veteran's application to reopen his claim of entitlement to service connection or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2011).  The Veteran's PTSD has been shown to originate as the result of his wife's assault during active service.  Given these facts, the Board will now turn to the issue of when the Veteran's application to reopen his claim of entitlement was received.  

Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  

In February 2005, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for PTSD.  The application was received by the RO on February 14, 2005.  No other communication of record from the Veteran received by VA between May 30, 2003, and February 14, 2005, may be reasonably construed as a request to reopen his claim of service connection.  

As chronic PTSD was manifested years prior to receipt of the Veteran's February 2005 application to reopen his claim of entitlement to service connection, the Board concludes that the appropriate effective date for the award of service connection for PTSD is February 14, 2005, the date of receipt of the his application to reopen his claim.  38 U.S.C.A. § 5110(b)(1)(West 2002); 38 C.F.R. § 3.400(q)(2) (2011).  

Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 50 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

A February 22, 2005, psychiatric evaluation from M. Fisher, M.D., conveys that the Veteran complained of nightmares and flashbacks about his wife's rape, social isolation, and possible mood swings, racing thoughts, and grandiosity.  An impression of "depressive disorder, not otherwise specified/[ruleout] bipolarity/[ruleout] PTSD, chronic" and a GAF score of "40/60" were advanced.  

At the January2006 VA examination for compensation purposes, the Veteran complained of chronic depression, nightmares, intrusive thoughts, guilt about his wife's rape, anxiety, hypervigilance, impaired sleep, and discomfort being in crowds.  He reported that he was employed as a restaurant manager and lived with his wife and their children.  The Veteran was observed to be well-groomed and oriented to time and place.  On mental status examination, the Veteran exhibited a depressed mood, a "somewhat blunted affect," logical and goal-directed speech, "somewhat impaired" attention and concentration, poor short term memory and intact long-term memory, fair judgment, and no delusions, hallucinations, or homicidal or suicidal ideation.  The Veteran was diagnosed with moderately severe chronic PTSD, moderate recurrent major depressive disorder, cocaine dependence in remission, cannabis abuse in remission, and alcohol abuse in remission.  A GAF score of 50 was advanced.  

In his May 2006 NOD, the Veteran advanced that: a 100 percent evaluation was warranted for his PTSD as his life was "a total disaster;" his "work suffers because I have feelings of worthlessness and I don't feel like being there;" and his family had suffered greatly due to his psychiatric disorder.  In his October 2006 Appeal to the Board (VA Form 9), the Veteran conveyed that he could no longer work due to his psychiatric symptoms.  

A September 2006 VA mental health clinic treatment record states that the Veteran reported that he had stopped working as a restaurant manager due to his service-connected left knee disability and was a student.  On mental status examination, the Veteran "seemed somewhat dysphoric" and denied suicidal thoughts or ideation.  

In a March 2007 written statement, the Veteran asserted that his "level of PTSD exceeds 100%."  In an April 2007 written statement, the Veteran related that he could not sleep; "wanted to kill" the man who had raped his wife; and was a terrible father to his children.  

A June 2007 psychological evaluation from S. Greer, Ph.D., notes that the Veteran was seen on the behest of the Social Security Administration (SSA).  The Veteran reported having suicidal thoughts and being isolated from his family and others.  On mental status examination, the Veteran exhibited a depressed mood, a flattened affect, intact memory, and problems with concentration.  The Veteran was diagnosed with a severe single episode major depressive disorder without psychotic features, cocaine dependence, "other substance abuse," and "partner relational problem."  A GAF score of 40 was advanced.  Mr. Greer opined that in the absence of appropriate treatment, the Veteran's "prognosis is bleak, bounded by potential for suicidality and further self-harm inflicted by means of cocaine dependence."  

At a February 2008 VA examination for compensation purposes, the Veteran complained of nightmares, racing thoughts, anger, depression, manic episodes, panic attacks, feelings of paranoia, suicidal plans, homicidal ideas associated with the rape of his wife, fear, helplessness, impaired short-term memory, violence towards his wife, a poor relationship with his wife and children, going without sleep "for days at a time," and self-medication with cocaine.  He reported that he "missed work monthly because of various mental issues."  The Veteran was observed to be well-groomed, articulate, and oriented to time, place, person, and situation.  On mental status examination, the Veteran exhibited a spontaneous affect, coherent thought processes, and good reasoning and concentration.  The findings of contemporaneous psychological testing were reported to produce "an exaggerated and invalid response set."  The Veteran was diagnosed with cocaine dependency, substance induced mood disorder, "PTSD (as likely as not)," and a not otherwise specified mood disorder.  A GAF score of "60 (no more than half of this individual's mental impairments are related to PTSD)" was advanced.  The examiner commented that:

Overall, throughout the course of this examination, this examiner felt that there were parts and pieces of this individual's account of his treatment and justifications for his behavior that were lacking in plausibility or either outright missing from this individual's clinical history.  

***
It is this examiner's opinion that this individual is not unemployable based on his service-connected PTSD.  He clearly indicates that he stopped working because of physical problems.  To reiterate from above, it is this examiner's opinion that only half of this individual's mental problems can be associated with PTSD.  He also has cocaine dependency and substance induced mood disorder, as well as a separate mood disorder that has many of the features of a bipolar disorder.   

In a July 2008 written statement, the Veteran related that he was angry, depressed, paranoid, frustrated, and bitter.  He stated that he "would like to hurt the person who ruined" his family's life.  The Veteran stated that:

I stay depressed and take medications for it, but they don't help.  I still can't get this out of my mind and sometimes I wonder what is the use in continuing to live.  I cannot work and have been unemployed for quite some time, but I remember when I was working just going into the mens' room, thinking about this situation and crying.  

A July 2008 written statement from the Veteran's spouse conveys that the Veteran was "unable to finish [his] rehabilitation program due to his mental illness."  

A July 2008 VA Vocational Rehabilitation Determination of Infeasibility for Vocational Rehabilitation Services notes that the "achievement of a vocational goal is not reasonably feasible."  The Veteran was noted to have not "participated in training since 12/2007."  He reported that he was "not mental or physically able to participate in Chapter 31 services."  

An October 2008 VA mental health clinic states that the Veteran complained of nightmares about people breaking into his home, anxiety, irritability, racing thoughts, insomnia, and marital problems.  He reported that he slept with a gun.  The Veteran denied current suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and recurrent major depression.  

In a March 2011 written statement, the Veteran advanced that his PTSD warranted assignment of a higher initial evaluation as he experienced chronic symptoms including "thoughts of hurting myself."  He indicated that:

My PTSD rating should have always been higher, I was so socially impaired, major problems with depression, major mood problems, suicidal thoughts, memory loss, continuous panic attacks, and paranoia.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran asserts that his PTSD is manifested by chronic depression, major mood problems, suicidal thoughts, homicidal thoughts toward the individual who attacked his wife, memory loss, continuous panic attacks, chronic insomnia, paranoia, socially impairment, and violence towards and isolation from his family and others.  He relates that his service-connected psychiatric disability has forced him to stop working and rendered VA vocational rehabilitation infeasible.  

The Board acknowledges that the Veteran has been found to exhibited both his service-connected chronic PTSD, a recurrent major depressive disorder, and several nonservice-connected psychiatric disorders including polysubstance abuse.  However, the Veteran's PTSD alone has been shown to be productive of nightmares and intrusive thoughts of his wife's rape, depression, anxiety, suicidal thoughts, homicidal thoughts directed toward his wife's assailant, and GAF scores between 40 and 60.  VA vocational rehabilitation services have been found to be infeasible due to both the Veteran's service-connected PTSD and physical disabilities.  A TDIU has been award during the pendency of the instant appeal.  

In this regard, it is important to note indications in the record that do not support this finding.  In this regard, further testing and evaluation in the future may be required not only to determine the true nature and extent of all the Veteran's service connected disabilities, but to investigate whether the Veteran is possibly exaggerating his complaints.  However, at this time, further evaluation of this issue is simply not warranted.  A remand of this issue, in light of the TDIU finding, is simply not warranted. 

While the Veteran asserts that a 100 percent schedular evaluation is warranted due to the impact of his spouse's rape upon him and their family and the Army's failure to properly handle the assault and its aftermath, the clinical evidence of record does not reflect that the Veteran's PTSD alone is manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living, and memory loss for names of close relatives, own occupation, or own name.  In the absence of such findings or similar psychiatric symptomatology, the Veteran's PTSD disability picture most closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411.  Therefore, the Board finds that a 70 percent evaluation and no higher is warranted for the Veteran's PTSD during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected PTSD under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  

Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In addressing the issues of the effective date for the award of service connection for PTSD and the initial evaluation for that disability, the Board observes that VA issued several VCAA notices to the Veteran including a March 2006 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The March 2006 VCAA notice was issued to the Veteran prior to the April 2006 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the August 2006 statement of the case (SOC) and multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that, as it has granted a 70 percent initial evaluation for the Veteran's PTSD above and the RO has granted a TDIU during the pendency of the instant appeal, it seeks to not unduly delay the instant decision due to unnecessary development of the record.  The Veteran was afforded multiple VA psychiatric examinations.  The examination reports are of record.  In March 2011, the Board remanded the Veteran's appeal so that the RO could review additional clinical documentation incorporated into the record.  The requested action has been completed.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

ORDER

An effective date prior to February 14, 2005, for the award of service connection for PTSD is denied.  

A 70 percent evaluation for the Veteran's PTSD is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

In his undated written statement received in September 2011, the Veteran conveyed that he was being treated by a Dr. Peters at North Texas Orthopedics & Sports Medicine.  He indicated that Dr. Peters informed him that he needed an elbow replacement and had a right meniscal tear.  Clinical documentation of the cited treatment is not of record.  Additionally, clinical documentation reflecting treatment after April 2011 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination for compensation purposes which addressed his right elbow and right knee in February 2008.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the apparent increase in severity of the Veteran's service-connected right elbow and right knee disabilities, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected right elbow and right knee disabilities after February 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Peters, North Texas Orthopedics & Sports Medicine, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after April 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected right elbow and right knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's service-connected right elbow and right knee disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the right elbow and right knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's disabilities upon his vocational pursuits and whether the Veteran is exaggerating his complaints.

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  


5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


